UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 12, 2011 (January 12, 2011) BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 1-2191 (Commission File Number) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Address of principal executive offices) (Zip Code) (314) 854-4000 (Registrant's telephone number, including area code) oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 7.01.Regulation FD Disclosure. Members of the executive management team of Brown Shoe Company, Inc. (the “Company”) will present a business overview to analysts and investors at the 13th Annual ICR XChange Conference, held at the St. Regis Monarch Beach Resort in Dana Point, California, on Wednesday, January 12, 2011 at 8:50 a.m. Pacific Time and periodically over the next few weeks. The slide presentation for use in conjunction with these presentations is furnished as Exhibit 99.1 hereto and is also available on the Company’s website via the following link: www.brownshoe.com/investor, although the Company reserves the right to discontinue its availability at any time. In accordance with General Instruction B.2. of Form 8-K, the information contained in Item 7.01 and Exhibit 99.1 attached hereto and Exhibit 99.2 incorporated by reference herein shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibit ICR XChange – Brown Shoe Company, Inc. – January 12, 2011 Investor Update – Brown Shoe Company, Inc. – November 2010, incorporated herein by reference to Exhibit 99.1 to the Company’s Form 8-K dated and filed November 24, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BROWN SHOE COMPANY, INC. (Registrant) Date:January 12, 2011 /s/ Michael I. Oberlander Michael I. Oberlander Senior Vice President, General Counsel and Corporate Secretary Page 2 INDEX TO EXHIBITS Exhibit Number Description ICR XChange – Brown Shoe Company, Inc. – January 12, 2011 Investor Update – Brown Shoe Company, Inc. – November 2010, incorporated herein by reference to Exhibit 99.1 to the Company's Form 8-K dated and filed November 24, 2010 Page 3
